Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Rawls on 7/23/2021.
The application has been amended as follows: 
Claims 1- 13 (Canceled).
Claims 14-16 (Canceled).
17. (Currently Amended) A method for printing a three-dimensionally printed structure, the method comprising: 
laying down at least two layers of material including a first layer and a second layer, wherein laying down a layer, for each of the at least two layers of material, comprises (i) extruding a first material through first and second areas of a nozzle head; and (ii) feeding a second material through a tube of the nozzle head, wherein the second material forms an internal structure to the first material, the internal structure being situated in more than one layer such that the internal structure formed laying down the first layer is situated in both the first layer and the second layer; [[.]]
wherein laying down a layer further comprises dispensing a reinforcing material as the nozzle head is moved, such that the reinforcing material is wider than the width of the layer of material being laid down by the nozzle head, so that the reinforcing material extends beyond the width of the material being laid down;
wherein the method further comprises driving the reinforcing material into opposing layers.



19. (Canceled) 

20. (Canceled) 

21 (Canceled) 

22. (Canceled)

23. (Canceled) 

24. (Canceled) 

25. (Canceled) 

26. (Canceled) 

27. (Canceled) 

28. (Canceled) 

29. (Canceled) 

30. (Previously Presented) The method of claim 17, wherein laying down a layer further comprises inserting a needle into one or more of the first material and second material and introducing gas into the three-dimensionally printed structure through the needle.

31. (Previously Presented) The method of claim 17, further comprising: embedding one or more information elements into the three-dimensionally printed structure; receiving input from the one or more information elements embedded into the three-dimensionally printed structure; and manipulating the three-dimensionally printed structured based on the input received from the one or more information elements.

32. (Previously Presented) The method of claim 17, further comprising embedding one or more information elements into the three-dimensionally printed structure and receiving input from the one or more information elements embedded into the three-dimensionally printed structure.

33. (Previously Presented) The method of claim 17, further comprising: providing a sock/tube of material into which the first material is extruded and the second material is fed by the nozzle head.

34. (Previously Presented) The method of claim 17, wherein the nozzle head comprises a further nozzle head within the nozzle head.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 17, as amended above, recites that laying down a layer further comprises dispensing a reinforcing material as the nozzle head is moved, such that the reinforcing material is wider than the width of the layer of material being laid down by the nozzle head, so that the reinforcing material extends beyond the width of the material being laid down, and further requires driving the reinforcing material into opposing layers. 
The closest prior art of record (Sherman) teaches a material 119b to meet the claimed "reinforcing material." However, the second material 119b is not dispensed as the nozzle head is moved by Sherman. Instead, it is a pre-formed construct that is placed (not dispensed) by a separate mechanism from the alleged nozzle head, and the movement of the alleged nozzle head therefore does not impact the dispensing of the reinforcing material as the claim requires. Also,  neither Guillemette nor Sherman teaches that "the reinforcing material extends beyond the width of the material being laid down" and “driving the reinforcing material into opposing layers”  as the claim requires.
Claims 18 and 30-34 are allowed at least due to their dependence on claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744